DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 are pending and the subject of this NON-FINAL office action.  This is the first action on the merits.

Claim Interpretation
“Switching unit” is not a term used in the art per an EAST search; thus, the Office interprets this functionally-defined phrase as means-plus-function.

Claim Interpretation - 35 USC § 112(f)- Means-Plus-Function
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The “switching apparatus” in claim 1 has been interpreted under 35 U.S.C. 112(f) because it uses the generic placeholder “apparatus” coupled with non-specific language to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Specifically, claim 1 utilizes the nonce term “apparatus” (for switching) which overcomes 
Here, the phrase “switching apparatus . . . selectively transmit light corresponding to an axial direction cross sectional image of a shaped product that will be formed in the tanks, out of light radiated by the light radiating unit” overcomes the rebuttable presumption because a skilled artisan reading this structure-devoid phrase would find that this phrase merely recites the function to be performed.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim 14 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
To this end, “switching apparatus” is clearly linked to liquid crystal display (LCD) (pg. 16) as the only “switching apparatus” in the specification.  Thus, “switching apparatus” is limited to LCD.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structures, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The locations of the “light radiating unit” (LRU) and “switching unit” (SU) are unclear.  Specifically, claim 1 states “light radiating unit disposed at the lower portion of the plurality of tanks” and “a switching unit disposed at the bottom of the tanks.”  It is not clear if the LRU and SU are inside, below or next to the tanks, much less how the locations of “lower portion” and “bottom” of the tanks differ.  Furthermore, it is not clear how a tank that stores liquid materials could have a LRU or SU/LCD within it.  Thus, the claims are confusing.
	Prior art is applied below in an effort to practice compact prosecution and to the extent the invention is directed to the device of Figures 1 and 3:

    PNG
    media_image1.png
    580
    823
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over EL-SIBLANI (US 10245822), in view of AGHABABAIE (US 10150280) and KR101387637.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute multiple tanks for the multiple print areas with a reasonable expectation of success.
As to claims 1 and 8, EL-SIBLANI teaches sterolithographic 3D printer with single tank, multiple forming stages that move, light radiating unit and “switching unit”/LCD pattern generator, which allows multiple print materials (Figs. 1-3, as explained in col. 1, ll. 29-41).
EL-SIBLANI does not explicitly teach plurality of tanks (claim 1); or (circular tank arrangement (claim 7); or different elevation tanks (claim 8).
  However, multiple tanks were a known option for sterolithographic 3D printing.  For example, AGHABABAIE teaches multiple tanks for multiple liquid print materials (Fig. 6, for example), just like in EL-SIBLANI.  AGHABABAIE also teaches circular tank arrangement with rotating (Figs. 6 & 8, for example).

A skilled artisan would have been motivated to apply familiar tanks, including circularly arranged tanks and different-elevation tanks, to the 3D print device of EL-SIBLANI to achieve similar purpose of printing multiple materials at once.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute multiple tanks for the multiple print areas with a reasonable expectation of success.

Claims 2-6 are rejected under 35 U.S.C. § 103 as being unpatentable over EL-SIBLANI (US 10245822) as evidenced by EL-SIBLANI2 (US 8801418), in view of AGHABABAIE (US 10150280) and KR101387637, in further view of ZITELLI (US 10,328,634).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar cleaning techniques to the 3D print device of EL-SIBLANI, in view of AGHABABAIE and KR101387637 as suggested by EL-SIBLANI with a reasonable expectation of success.
As to claim 1, EL-SIBLANI, in view of AGHABABAIE and KR101387637 teaches the elements of this claims as explained above.
As to claim 3, EL-SIBLANI, in view of AGHABABAIE and KR101387637 further teach plurality of tanks in x and y directions with stage transfer unit (AGHABABAIE, Figs. 6 & 8, for example; KR101387637, Figs. 2-4).

EL-SIBLANI does not explicitly teach cleansing unit for discharging air is provided between tanks (claim 2); transparent glass or plastic supporting unit (claim 5); or LEDs (claim 6).
  However, EL-SIBLANI states that “In some implementations, and as shown in U.S. Pat. No. 8,801,418 [EL-SIBLANI2], a cleaning station is provided to facilitate the removal of one solidifiable material from the object or removable object supports prior to the application of another solidifiable material” (col. 9, ll. 10-14).  EL-SIBLANI2 teaches “The object 28 and build platform 24 are then blown with dry air to remove residual solvent, after which the next solidifiable material may be applied and solidification may resume”; “In the depicted example, cleaning stations 232 b and 232 d each include an air blower that blows air onto at least the exposed (bottom) surface of object 28. Each cleaning station 232 b and 232 d may be connected to a drain system that removes any liquid blown off of object 28”; “A primary air blower (not shown) is then activated to remove residual liquid 238 from cleaning station 232 a and/or residual second solidifiable material 33 from object 28”; and “In FIG. 22 a secondary air blowing operation is carried out by cleaning station 232 d in the same fashion as the primary air blowing operation is carried out by cleaning station 232 b.”  A skilled artisan reading EL-SIBLANI would have looked to EL-SIBLANI2 as suggested by EL-SIBLANI in order to adapt a cleaning device with air blower so as to remove impurities from the shaped product formed at the lower portion of the forming stage.

As to claim 5, ZITELLI demonstrates that transparent glass or plastic supports were familiar in the art for LCD-based LED sterolithographic 3D printing.  ZITELLI teaches LED DLP printers with the following structure:

    PNG
    media_image2.png
    542
    442
    media_image2.png
    Greyscale

This allows greater print speeds (col. 2, ll. 26-67).  ZITELLI also teaches multiple compartments for 3D printing similar to multiple tanks (Fig. 13, for example).  A skilled artisan would have been motivated to apply this LCD and LED support arrangement for DLP to the LCD for DLP of EL-SIBLANI, in view of AGHABABAIE and KR101387637 in order to speed printing.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar cleansing unit for discharging air is provided 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743